MORROW, Presiding Judge.
Robbery is the offense; penalty assessed at confinement in the penitentiary for eight years.
The evidence given upon the trial is not before this court.
The only matter of which complaint is made is the remark of the district attorney in his argument to the jury. Nothing on the face of the argument enables this court, in the absence of the statement of facts, to estimate its effect upon the jury, nor to determine whether in refusing to instruct the jury to disregard the argument error was committed.
In the sentence appellant is condemned to confinement in the penitentiary for a period of not less than five nor more than eight years.
Perceiving no error justifying a reversal, the judgment is affirmed.